Citation Nr: 1205465	
Decision Date: 02/13/12    Archive Date: 02/23/12

DOCKET NO.  07-13 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for service-connected right shoulder strain status post arthroscopic subacromial decompression with partial acromioplasty with debridement of the glenohumeral joint, from July 1, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel




INTRODUCTION

The Veteran had active duty service from April 1997 to November 2002. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  In that decision, the RO granted service connection for right shoulder strain and assigned a noncompensable evaluation, effective November 15, 2005.  The Veteran timely appealed the assigned rating and effective date.  In a January 2008 rating decision, the RO increased the rating for the right shoulder strain to 10 percent, effective November 14, 2002.  In addition, in April 2009, the RO assigned a temporary evaluation of 100 percent effective March 25, 2009 based on surgical or other treatment necessitating convalesce.  An evaluation of 10 percent was assigned from July 1, 2009.  

In August 2010, the Board denied the claim for entitlement to an initial rating in excess of 10 percent for right shoulder strain, and remanded the claim for entitlement to a rating higher than 10 percent for right shoulder strain from July 1, 2009.  The issue of entitlement to a higher initial rating for right shoulder strain prior to July 1, 2009 is therefore not before the Board on this appeal.

In its August 2010 remand, the Board instructed that the RO afford the Veteran a new VA examination as to the severity of his right shoulder disability.  Such an examination took place in September 2010.  For the reasons discussed below, the examination was adequate and, as conceded by the Veteran's representative in the January 2012 Post Remand Brief, complied with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also Post Remand Brief, at 2 (Jan 5, 2012) ("A review of the claims file indicates the AOJ has complied with the Board's remand directive").

In October 2011, the RO issues a rating decision and supplemental statement of the case increasing the evaluation of the Veteran's right shoulder strain to 20 percent disabling, effective July 1, 2009, and denying any higher rating.  The Board notes that despite the RO's October 2011 action, the issue continues to remain in appellate status, as the maximum schedular rating was not assigned.  AB v. Brown, 6 Vet. App. 35 (1993).   Thus, the case has again returned to the Board for additional appellate consideration.  The issue has been recharacterized to reflect the grant of a rating of 20 percent, but no higher, for right shoulder disability from July 1, 2009.


FINDING OF FACT

Throughout the period from July 1, 2009, the service-connected right shoulder disability has not been manifested by symptoms more nearly approximating limitation of motion of the arm to midway between the side and shoulder level or to 25 degrees from the side.


CONCLUSION OF LAW

For the period from July 1, 2009, the criteria for a rating in excess of 20 percent for recurrent dislocation of the right shoulder (major extremity), have not been met at any time.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.31, 4.71a, Diagnostic Codes 5201, 5202, 5203 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veteran's Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 



Duty to Notify 

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a). 

The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473  (2006). 

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant. Mayfield v. Nicholson, 19 Vet. App. 103  (2005), rev'd on other grounds, 444 F.3d 1328  (Fed. Cir. 2006). 

The RO provided the appellant pre-adjudication notice by a letter dated in January 2006.  The notification substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence. 

The RO provided the appellant with additional notice in May 2008, subsequent to the initial adjudication.  The notification substantially complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; and Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence. 

While the May 2008 notice was not provided prior to the initial adjudication, the claimant has had the opportunity to submit additional argument and evidence, and to meaningfully participate in the adjudication process.  The claim was subsequently readjudicated in a June 2008 supplemental statement of the case. Furthermore, the claim of entitlement to an initial rating in excess of 10 percent for right shoulder disability was subsequently readjudicated in April 2009 and October 2011 rating decisions following the provision of notice in May 2008.

Since the issue in this case, entitlement to a higher rating for right shoulder disability from July 1, 2009 arises in connection with a challenge to the rating assigned in connection with the grant of entitlement to service connection for right shoulder disability (for which VCAA letters were duly sent in January 2006 and May 2008), another VCAA notice is not required. The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice. Hartman v. Nicholson, 483 F.3d 1311  (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).  The Court has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as an effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105 (West 2002). Goodwin v. Peake, 22 Vet. App. 128  (2008). 

Duty to Assist 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records (STRs) and all of the identified post-service private and VA treatment records.

A VA examination with respect to the issue on appeal was obtained in September 2010.  38 C.F.R. § 3.159(c) (4).  In that regard, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As discussed in more detail below, the September 2010 examination was adequate because it was based on consideration of the Veteran's prior medical history and examinations and also described the right shoulder disability in sufficient detail to allow the Board to make a fully informed evaluation.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim for entitlement to an evaluation in excess of 20 percent for service-connected right shoulder strain is thus ready to be considered on the merits.

II. Legal Criteria

The Board has reviewed all of the evidence in the Veteran's claims folder. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to each claim.

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In determining the level of impairment, the disability must be considered in the context of the whole recorded history.  38 C.F.R. § 4.2, 4.41.  An evaluation of the level of disability present also includes consideration of the functional impairment of the appellant's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board must consider entitlement to staged ratings for different degrees of disability in the relevant time periods, that is, since the original grant of service connection.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Right- or left-handedness for the purpose of a dominant-side disability rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  38 C.F.R. § 4.69.  The evidence reflects that the Veteran is right handed.
 
When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate diagnostic codes, the compensable limitation of motion should be rated under these codes.  38 C.F.R. § 4.71a.

Normal flexion (forward elevation of the arm) and normal abduction (movement of the arm away from the side) of the shoulder are to 180 degrees.  38 C.F.R. § 4.71, Plate 1 (2011). In determining whether the appellant had limitation of motion to shoulder level, it is necessary to consider forward flexion and abduction.  See Mariano v. Principi, 17 Vet. App. 305, 314-16  (2003).

Under 38 C.F.R. §4.71a, DC 5200, ankylosis of the scapulohumeral articulation (which moves as one piece), when in a favorable position, with abduction to 60 degrees, and ability to reach the mouth and head is retained, a 30 percent evaluation is warranted for the major extremity and 20 percent for the minor extremity.  When in an intermediate position between favorable and unfavorable, 40 percent is warranted for the major extremity and 30 percent for the minor extremity. 

Under DC 5201, limitation of an arm at the shoulder level warrants a 20 evaluation whether it is the major or minor extremity.  When motion is limited to midway between the side and shoulder level, a 30 percent evaluation is warranted for the major extremity and 20 percent for the minor extremity.  When motion is limited to 25 degrees from the side, a 40 percent evaluation is warranted for the major extremity and 30 percent for the minor extremity. 

Under DC 5202, a 20 percent evaluation is warranted for impairment of the humerus, regardless of whether the major or minor extremity is affected, when there is either malunion with moderate deformity or when there are recurrent dislocations of the scapulohumeral joint which are infrequent and there is guarding of movement only at the shoulder level.  For the next higher rating in excess of 20 percent for impairment of the humerus, of 40 percent there must be fibrous union. 

Under DC 5203, malunion of the clavicle or scapula, or nonunion without loose movement, of the major or minor extremity warrants a 10 percent evaluation (or impairment may be rated on the basis of impaired function of a contiguous joint).  Nonunion with loose movement, or dislocation, of the clavicle or scapula of the major or minor extremity warrants a 20 percent evaluation (or impairment may be rated on the basis of impaired function of a contiguous joint).

Ankylosis is immobility and consolidation of a joint due to disease, injury or surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259  (1992) (memorandum decision); Nix v. Brown, 4 Vet. App. 462, 465 (1993); and Shipwash v. Brown, 8 Vet. App. 218, 221  (1995).  Ankylosis is stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996). 

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).


III. Factual Background 

The Veteran underwent a VA examination of his right shoulder in September 2010. He reported experiencing right shoulder pain and limitation of motion, for which he took medication and underwent physical therapy.  He reported that he had a poor response to treatment.

 The summary of right shoulder joint symptoms includes no deformity, giving way, instability, stiffness, weakness, incoordination, decreased speed of joint motion, episodes of dislocation or subluxation, locking episodes, effusions, or symptoms of inflammation.  There was also no flare-ups of joint disease and the condition did not affect the motion of the joint.  The Veteran, who is right hand dominant, did not use any assistive devices or aides.   On physical examination, a weight-bearing joint was not affected, there was no other evidence of abnormal weight bearing, there was no loss of a bone or part of a bone, there were no recurrent shoulder dislocations, and there was no inflammatory arthritis.

Range of motion testing found the following: right flexion of 0-160 degrees; right abduction of 0 to 90 degrees; right internal rotation of 0 to 90 degrees; right external rotation of  0-40 degrees.  With respect to additional limitation with repetitive motion, there was objective evidence of pain following repetitive motion and there were no additional limitations after three repetitions of range of motion.  There was no joint ankylosis.  The examiner indicated that pain began at the extremes of range of motion noted and he could go no further.  With respect to additional functional loss due to weakness fatigue, or incoordination, including during flare-ups, the examiner indicated that although there was a history of flare-ups such as with golf, there now were no additional flares, just chronic pain with use.
 
The summary of general joint findings was that within the documented range of motion, there was a report of tenderness over the anterior acromion and just distal to it over the humeral area of the bicep, and a feeling that he would hurt himself if he exceeds the motion.  X-rays taken in August 2010 showed a normal appearance glenohumeral joint.

With respect to the current severity of the Veteran's shoulder post surgery, the examiner indicated that:

The surgery is noted and he continues to participate in relatively ballistic activities like disc golf then complains that the shoulder hurts; perhaps this is too strenuous notwithstanding reasonable surgical and PT care as a long term plan.  There is no other obvious inflam/ infect/other reason found on exam to explain why this person is still complaining as most can work up to 90 degrees on ABD/Flex after such surgery with about moderate strength and do will in most activities.  There is the occasional person who still c/o and perhaps he is one.  On just one visit it is hard to assess non-ortho reasons for his continual complaints.

The Veteran's right shoulder disability had a significant effect on his usual occupation.  It impacted his occupational activities in car sales due to decreased mobility and pain, which resulted in his being assigned different duties.

With respect to the Veteran's activities of daily living, there was no effect on his shopping, travelling, feeding, toileting  or driving; a mild effect on bathing, dressing, and grooming; a moderate effect on recreation; a severe effect on exercise and chores; and prevents sports. 

IV. Analysis

For the following reasons, the Board finds that the Veteran is not entitled to an evaluation in excess of 20 percent for his service-connected right shoulder (major) disability.  The Veteran is currently evaluated under Diagnostic Code 5201.  However, a higher rating is not warranted under this Diagnostic Code, because the evidence of record does not show that the symptoms of the Veteran's right shoulder disability more nearly approximate limitation of motion of the arm to midway between the side and shoulder level or limitation to 25 degrees from the side.  As noted above, VA the September 2010 VA examination reports show that the Veteran had forward flexion of 160 degrees and abduction of 90 degree.  These findings are well past the level of arm motion limitation necessary for an evaluation in excess of 20 percent.

The Board has also considered other potentially applicable Diagnostic Codes.  However, a 20 percent evaluation is the maximum schedular evaluation assignable under Diagnostic Code 5203.  Further, because the evidence of record does not document ankylosis of the scapulohumeral articulation, an increased evaluation is not available under Diagnostic Codes 5200.  

In addition, the September 2010 VA examiner reported that there was there were no episodes of dislocation, subluxation or locking.  The evidence also fails to show that there is a malunion, nonunion, fibrous union, or loss of the head of the humerus, or marked deformity.  Therefore, the Board concludes that the Veteran is entitled to a higher evaluation under Diagnostic Code 5202.

The Board notes that the September 2010 VA examiner found that there was evidence of pain following repetitive motion.  Significantly, however, he also found that there was no additional limitation after three repetitions of range of motion.  As indicated by the applicable regulations and recently explained by the Court in Mitchell v. Shinseki, 24 Vet. App. 32 (2011), while pain on motion may warrant a compensable rating in some circumstances, pain, by itself, even if throughout a joint's range of motion, does not constitute a functional loss entitling a claimant to a higher rating under the diagnostic codes applicable to that joint or the DeLuca factors.  Consequently, because neither pain nor any of the other DeLuca factors cause functional loss more nearly approximating the criteria for a higher rating under the applicable diagnostic code, i.e., limitation of motion to midway between the side and shoulder level or limitation to 25 degrees from the side, a rating higher than 20 percent is not warranted on this basis.

The Board has also considered the Veteran's statements that his disability is worse than the 20 percent ratings he currently receives.  Lay witnesses are competent to testify as to their observations, but this testimony must be weighed against the other evidence of record.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  In this case, the probative value of the specific examination findings of the trained health care professional who conducted the September 2010 VA examination outweigh the general lay assertions of the Veteran in this regard.

For the foregoing reasons, the preponderance of the evidence is against a finding that a rating higher than 20 percent is warranted for the Veteran's right shoulder disability under any potentially applicable diagnostic code at any time during the period from July 1, 2009.

Consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptoms of the Veteran's right shoulder disability are fully contemplated by the applicable rating criteria.  Those criteria contemplate various symptoms including limitation of motion, and the Board was able to compare the criteria to the symptoms noted on the September 2010 VA examination to render a determination as to the appropriate rating.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required.  In any event, the Veteran did not claim, and the evidence does not reflect, frequent hospitalization.  Further, although the Veteran, who is employed in car sales, indicated that he has been assigned different duties as a result of decreased mobility and pain associated with his right shoulder disability, there is no indication in the record that the average industrial impairment from the disability would be in excess of that contemplated by the assigned ratings.  See 38 C.F.R. § 4.1 ("Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability").  Therefore, referral for consideration of an extraschedular evaluation for right shoulder disability is not warranted.  38 C.F.R. § 3.321(b)(1).

For the foregoing reasons, the preponderance of the evidence is against the claim for entitlement to an evaluation in excess of 20 percent for service-connected right shoulder strain status post arthroscopic subacromial decompression with partial acromioplasty with debridement of the glenohumeral joint, from July 1, 2009.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).

ORDER

Entitlement to an evaluation in excess of 20 percent for service-connected right shoulder strain status post arthroscopic subacromial decompression with partial acromioplasty with debridement of the glenohumeral joint, from July 1, 2009, is denied.


____________________________________________
J. HAGER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


